WADE, Justice
(concurring).
I concur with the result because I think the failure of the driver of the automobile to look to see if a train was coming was the sole proximate cause of the accident. I agree with the rule that where a flagman is usually maintained, which fact is known to the driver of the crossing automobile, in approaching the crossing he may take some assurance of safety from the fact that the flagman is not there. I also agree with Mr. Justice Crockett that Mr. Gregory’s testimony that he had observed the flagman “lots of times” is sufficient to make a prima facie showing that a flagman was customarily there.